MEMORANDUM **
We have reviewed the record and the opening brief and conclude that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The United States Supreme Court’s decision in Almendarez-Torres v. United States, 523 U.S. 224, 247, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), remains binding on this court until the Court overrules it. See United States v. Weiland, 420 F.3d 1062, 1079 n. 16 (9th Cir.2005) (noting that this court remains bound by the Supreme Court’s holding in Almendarez-Torres that the district court may enhance a sentence on the basis of prior convictions, even if the fact of those convictions was not found by a jury beyond a reasonable doubt); see also United States v. Grisel, 488 F.3d 844 (9th Cir.2007).
Accordingly, the government’s motion for summary affirmance of the district court’s judgment is granted.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.